Citation Nr: 0936381	
Decision Date: 09/25/09    Archive Date: 10/02/09	

DOCKET NO.  08-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss existed prior his 
period of active military service, as it was noted on 
entrance examination.

2.  The Veteran's preexisting bilateral hearing loss clearly 
and unmistakably underwent no clinically-identifiable 
increase in severity, including its beyond natural progress, 
during his period of active military service.


CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions; 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in July 2009, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the Veteran's hearing loss is the result of exposure to 
noise at hazardous levels during his period of active 
military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and an organic disease 
of the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Pursuant to applicable law and regulation, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, at the time of a service entrance 
examination in July 1968, an audiometric evaluation revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
15 
(30)
15 
(25)
20 
(30)
35 
(45)
30 
(35)
40 
(50)
LEFT
0 (15)
20 
(30)
20 
(30)
30 
(40)
25 
(30)
35 
(45)


[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]  The 
pertinent diagnosis noted at the time of service entrance was 
defective hearing, with an H-2 profile.

An audiometric evaluation conducted as part of a service 
medical examination in March 1970 showed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
20
30
LEFT
25
25
25
35

At the time of a service separation examination in December 
1971, an audiometric evaluation yielded pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
15
10
5
15
10
10
LEFT
5
15
15
5
15
15

At the time of service separation, no pertinent diagnosis was 
noted.

A private audiometric examination conducted in March 2005 
showed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
70
70
75
75
80
90
100
90
LEFT
60
70
70
70
85
110
100
90

Noted at the time of evaluation was that the Veteran's yearly 
examination had shown no change in hearing from his previous 
audiometric examination.

At the time of a VA audiometric examination in April 2008, it 
was noted that the Veteran's claims folder was available, and 
had been reviewed.  That review showed that, at the time of a 
service entrance examination, the Veteran exhibited a mild to 
moderate hearing loss in the range from 3000 to 6000 Hertz in 
his right ear, as well as a mild loss at 3000 and 6000 Hertz 
in his left ear.  However, his separation examination showed 
normal hearing sensitivity in the range from 500 to 6000 
Hertz bilaterally.

When questioned, the Veteran indicated that, while in 
service, he had worked as an aircraft mechanic, an 
environment in which there was "daily noise exposure" from 
helicopter engines, as well as artillery noise.  According to 
the Veteran, on occasion, he flew as a door gunner.  Also 
noted was that the Veteran had worked in construction for his 
entire civilian career following his discharge from service, 
during which time he experienced noise exposure from various 
heavy machinery and power tools.  Significantly, at the time 
of examination, the Veteran indicated that both his mother 
and one brother had hearing loss.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
70
80
LEFT
65
65
60
65
75

The pure tone average for the frequencies 1000, 2000, 3000, 
and 4000 Hertz in the Veteran's right ear was 70 decibels, 
while that same pure tone average in the Veteran's left ear 
was 66.25 decibels.  Speech recognition ability was 92 
percent in the Veteran's right ear, and 80 percent in the 
left ear.  Noted at the time of examination was that the 
Veteran exhibited a moderately severe, sloping to profound 
sensorineural hearing loss in the range from 250 to 8000 
Hertz bilaterally.

In the opinion of the examining audiologist, the Veteran had 
normal hearing sensitivity bilaterally at separation, and it 
was "not likely" that the Veteran's current hearing loss was 
due to military noise exposure.  Further noted was that 
additional noise exposure and aging since the time of the 
Veteran's separation from service were likely contributing 
factors to the Veteran's hearing loss.

In correspondence of early October 2008, a private 
audiologist indicated that the Veteran had first been seen 
for hearing evaluation on April 28, 1993, at which time his 
audiometric test results showed a moderate sensorineural 
hearing loss bilaterally.  

Based on the aforementioned, the Veteran's preexisting 
hearing loss was not aggravated by service.  At the time of 
the Veteran's entry upon active service, there was present at 
least some degree of hearing loss in both ears, as 
exemplified by the H-2 profile assigned at that time.  That 
hearing loss clearly did not increase in severity during 
service.  In fact, at the time of a service separation 
examination in December 1971, the Veteran's hearing was 
entirely within normal limits bilaterally.

The post service medical evidence also substantiates the 
aforementioned; that is, it shows that the Veteran's 
preexisting hearing loss did not increase in severity during 
service.  The earliest clinical indication of the presence of 
arguably chronic hearing loss is revealed by a statement from 
the Veteran's private audiologist dated in October 2008, at 
which time it was noted that the Veteran exhibited a moderate 
bilateral sensorineural hearing loss in April 1993, almost 22 
years following his discharge from service.  This lengthy gap 
between service and the Veteran's complaints of hearing loss 
post service is a probative factor against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board acknowledges that, in his capacity as an aircraft 
mechanic in service, the Veteran may have been exposed to 
noise at what could be considered hazardous levels.  
Nonetheless, and as noted above, at the time of the Veteran's 
separation from service, his hearing was entirely within 
normal limits bilaterally.  Moreover, a VA audiologist, 
following a review of the Veteran's claims folder and a full 
audiometric evaluation, was of the opinion that the Veteran's 
current hearing loss was "not likely" due to military noise 
exposure.  Significantly, that examination involved 
consideration of the Veteran's history and complaints, 
including his history of noise exposure.

Under the circumstances, the Board finds that the Veteran's 
preexisting hearing loss was not aggravated by service or any 
incident therein.  Accordingly, the preponderance of the 
evidence is against the Veteran's claim and it is not in 
equipoise.  Service connection for bilateral hearing loss 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2008.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed his 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
generally advised the Veteran of how disability ratings and 
effective dates are assigned, if service connection is 
warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Accordingly, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


